Exhibit 10.4

Dave & Buster’s Entertainment, Inc.

2014 Omnibus Incentive Plan

RESTRICTED STOCK UNIT AGREEMENT

(Time-Based)

THIS RESTRICTED STOCK UNIT AGREEMENT (this “Award Agreement”) is made effective
as of [●] (the “Date of Grant”), between Dave & Buster’s Entertainment, Inc., a
Delaware corporation (the “Company”) and [●] (the “Participant”).

R E C I T A L S:

WHEREAS, the Company has adopted the Dave & Buster’s Entertainment, Inc. 2014
Omnibus Incentive Plan (the “Plan”); and

WHEREAS, the Compensation Committee of the Board of Directors of the Company
(the “Committee”) has determined that it would be in the best interests of the
Company and its stockholders to grant the award (the “Award”) of restricted
stock units (each, an “RSU”) provided for herein to the Participant pursuant to
the Plan and the terms set forth herein.

NOW THEREFORE, in consideration of the mutual covenants hereinafter set forth,
the parties agree as follows:

1.    Grant of Award.

(a)    Restricted Stock Unit Component.  The Company hereby grants to the
Participant [●] RSUs. The RSU Award will vest in [●] installments as following:
[●] RSUs on [●], [●] RSUs on [●], and [●] RSUs on [●]1. Each RSU represents one
notional share of common stock, par value $.01 per share, of the Company (each,
a “Share”).

2.    Settlement; Payment.

(a)    RSUs.  Subject to the terms of the Plan and this Award Agreement,
including, without limitation, Section 4 hereof, and to the extent that it would
not cause a violation of Section 409A, each RSU shall be settled as soon as
practicable following the applicable date of vesting, and in all events no later
than sixty (60) days following the applicable date of vesting, as determined
solely by the Company (the date of settlement, the “Settlement Date”). RSUs
shall be converted into an equivalent number of Shares, which will be
distributed to the Participant or the Participant’s legal representative. The
Company may at its election either (a) on or after the Settlement Date, issue a
certificate representing the Shares subject to this Award Agreement, or (b) not
issue any certificate representing Shares subject to this Award Agreement and
instead document the Participant’s interest in the Shares by registering the
Shares with the Company’s transfer agent (or another custodian selected by the
Company) in book-entry form.

 

1 

Breakout will depend on number of installments. Business practice is to round up
beginning with first installment for any fractional shares.

 

RSU Agreement – [●]

Page 1 of 7



--------------------------------------------------------------------------------

(b)    Award Subject to Clawback Policy.  The Participant agrees and
acknowledges that the Participant is bound by, and the Award is subject to, any
clawback policy adopted by the Committee with respect to performance-based
compensation.

3.    Termination of Service.  Notwithstanding anything herein to the contrary:

(a)    Termination of Service Due to Death or Disability.  Upon a termination of
the Participant’s Service by reason of death or Disability at any time prior to
the Settlement Date, any unvested RSUs shall immediately become vested, and then
any unsettled portion of the Award shall be settled in accordance with Section 2
hereof in respect of the number of unsettled RSUs, notwithstanding the
termination of the Participant’s Service, prorated to reflect the number of days
from the Date of Grant through and including the date of death or Disability.
For purposes of this Award Agreement, “Disability” means (i) “Disability” as
defined in any employment agreement between the Participant and the Company or
any of its Affiliates, or (ii) if there is no such employment agreement or if it
does not define Disability: the Participant is disabled to the extent that he or
she is unable to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than twelve (12) months, or is receiving income replacement benefits for a
period of not less than three (3) months under an accident and health plan
covering employees of Dave & Buster’s Management Corporation, Inc. The
determination of the Participant’s Disability shall be made in good faith by a
physician reasonably acceptable to the Company.

(b)    Termination without Cause or for Good Reason related to a Change of
Control.  Upon (i) a termination of the Participant’s Service by the Company or
one of its successors or Affiliates without Cause or due to the Participant’s
resignation for Good Reason (excluding termination by reason of death or
Disability), in either case prior to the Settlement Date (a “Specified
Termination”) and (ii) either within ninety (90) days before or within twelve
(12) months following the occurrence of a Change of Control of the Company (the
“Protected Period”), any unvested RSUs shall immediately become vested, and then
any unsettled portion of the Award shall be settled in accordance with Section 2
hereof in respect of the number of unsettled RSUs notwithstanding the
termination of the Participant’s Service, prorated to reflect the number of days
from the Date of Grant through and including the date of termination of Service;
provided, that if a Specified Termination should occur prior to a Change of
Control of the Company, the Award shall remain outstanding for ninety (90) days
following such Specified Termination in order to determine whether such
Specified Termination shall have occurred during a Protected Period such that
the Award shall be eligible for settlement pursuant to this Section 3(b). For
purposes of this Award Agreement, “Good Reason” means (i) “Good Reason” as
defined in any employment agreement between the Participant and the Company or
any of its Affiliates, or (ii) if there is no such employment agreement or if it
does not define Good Reason: Without the Participant’s consent, (A) a material
reduction in the Participant’s annual base salary or (B) a relocation of the
Participant’s primary place of employment with the Company by more than fifty
(50) miles from that in effect as of the Date of Grant; provided, however, that
neither item (A) nor item (B) shall constitute Good Reason unless the
Participant has provided written notice to the Company within thirty (30) days
of the occurrence of such event and the Company shall have failed to cure such
event within thirty (30) days of receipt of such written notice.

 

RSU Agreement – [●]

Page 2 of 7



--------------------------------------------------------------------------------

(c)    Other Terminations of Service.  Upon a termination of the Participant’s
Service prior to the Settlement Date for any reason other than pursuant to
Sections 3(a) or 3(b) above, the Award shall immediately terminate and be
forfeited without consideration.

4.    No Right to Continued Service.  The granting of the Award evidenced hereby
and this Award Agreement shall impose no obligation on the Company or any
Affiliate to continue the Service of the Participant and shall not lessen or
affect any right that the Company or any Affiliate may have to terminate the
Service of such Participant.

5.    Shareholder Rights.  Neither the Participant nor the Participant’s
representative shall have any rights as a shareholder of the Company with
respect to the RSUs until such Person receives the Shares, if any, issued upon
settlement.

6.    Non-Solicitation and Non-Hire.  If the Participant has an employment
agreement with the Company or any of its Subsidiaries that contains
non-solicitation and/or non-hire covenants, the covenants are incorporated
herein by reference. To the extent the Participant does not have an employment
agreement containing such covenants, the following restrictive covenants shall
apply:

As a material incentive for the Company to enter into this Award Agreement,
during the term of the Participant’s employment with the Company or any of its
Subsidiaries and for a period of twelve (12) months from the termination of the
Participant’s employment for any reason (including, without limitation,
resignation by the Participant) (the “Non-Solicitation and Non-Hire Period”) the
Participant shall not, directly or indirectly, on the Participant’s own behalf
or on behalf of any other person, partnership, entity, association, or
corporation, induce or attempt to influence, induce, or encourage anyone who is
or, within the six (6) months prior to the date of termination was, an employee
of the Company or any of its Subsidiaries at or above the managerial level
(including, without limitation, General Managers, Assistant General Managers,
store departmental managers, and all higher-ranking managers) (for purposes of
this Section 6, an “Employee”), client, supplier, vendor, licensee, distributor,
contractor or other business relation of the Company or any of its Subsidiaries
to cease doing business with, adversely alter or interfere with its business
relationship with, the Company or any of its Subsidiaries. Further, during the
Non-Solicitation and Non-Hire Period, the Participant shall not, on the
Participant’s own behalf or on behalf of any other person, partnership, entity,
association, or corporation, (i) solicit or seek to hire any Employee, or in any
other manner attempt directly or indirectly to influence, induce, or encourage
any Employee to leave their employ (provided, however, that nothing herein shall
restrict the Participant from engaging in any general solicitation that is not
specifically targeted at such persons), nor shall the Participant use or
disclose to any person, partnership, entity, association, or corporation any
information concerning the names, addresses or personal telephone numbers of any
Employee, (ii) without the Company’s prior written consent, hire, employ or
engage as a consultant any Employee, or (iii) directly or indirectly solicit,
induce, or attempt to influence, induce, or encourage any person, partnership,
entity, association, or corporation that is a client or customer of the Company
or its Subsidiaries and who or which the Participant helped to schedule or
conduct a special event or corporate teambuilding while employed by the Company
or its Subsidiaries to schedule or conduct a special event or corporate
teambuilding through another person, partnership, entity, association, or
corporation.

 

RSU Agreement – [●]

Page 3 of 7



--------------------------------------------------------------------------------

This Section 6 shall survive exercise, termination or settlement of the RSU and
termination or satisfaction of the Award Agreement.

7.    Securities Laws/Legend on Certificates.  The issuance and delivery of
Shares shall comply with all applicable requirements of law, including (without
limitation) the Securities Act of 1933, as amended, the rules and regulations
promulgated thereunder, state securities laws and regulations, and the
regulations of any stock exchange or other securities market on which the
Company’s securities may then be traded. If the Company deems it necessary to
ensure that the issuance of securities under the Plan is not required to be
registered under any applicable securities laws, the Participant shall deliver
to the Company an agreement or certificate containing such representations,
warranties and covenants as the Company which satisfies such requirements. The
certificates representing the Shares shall be subject to such stop transfer
orders and other restrictions as the Committee may deem reasonably advisable,
and the Committee may cause a legend or legends to be put on any such
certificates to make appropriate reference to such restrictions.

8.    Transferability.  Unless otherwise provided by the Committee, the Award
may not be assigned, alienated, pledged, attached, sold or otherwise transferred
or encumbered by the Participant other than by will or by the laws of descent
and distribution, and any such purported assignment, alienation, pledge,
attachment, sale, transfer or encumbrance shall be void and unenforceable
against the Company or any Affiliate; provided that, the designation of a
beneficiary shall not constitute an assignment, alienation, pledge, attachment,
sale, transfer or encumbrance. No such permitted transfer of the Award to heirs
or legatees of the Participant shall be effective to bind the Company unless the
Committee shall have been furnished with written notice thereof and a copy of
such evidence as the Committee may deem necessary to establish the validity of
the transfer and the acceptance by the transferee or transferees of the terms
and conditions hereof.

9.    Withholding.  The Participant may be required to pay to the Company or any
Affiliate and the Company shall have the right and is hereby authorized to
withhold any applicable withholding taxes in respect of the Award, its exercise
or transfer and to take such other action as may be necessary in the opinion of
the Committee to satisfy all obligations for the payment of such withholding
taxes.

10.    Notices.  Any notification required by the terms of this Award Agreement
shall be given in writing and shall be deemed effective upon personal delivery
or within three (3) days of deposit with the United States Postal Service, by
registered or certified mail, with postage and fees prepaid. A notice shall be
addressed to the Company, Attention: General Counsel, at its principal executive
office and to the Participant at the address that he or she most recently
provided to the Company.

11.    Entire Agreement.  This Award Agreement and the Plan constitute the
entire contract between the parties hereto with regard to the subject matter
hereof and supersede any other agreements, representations or understandings
(whether oral or written and whether express or implied) which relate to the
subject matter hereof.

 

RSU Agreement – [●]

Page 4 of 7



--------------------------------------------------------------------------------

12.    Waiver.  No waiver of any breach or condition of this Award Agreement
shall be deemed to be a waiver of any other or subsequent breach or condition
whether of like or different nature.

13.    Successors and Assigns.  The provisions of this Award Agreement shall
inure to the benefit of, and be binding upon, the Company and its successors and
assigns and upon the Participant, the Participant’s assigns and the legal
representatives, heirs and legatees of the Participant’s estate, whether or not
any such person shall have become a party to this Award Agreement and have
agreed in writing to be joined herein and be bound by the terms hereof.

14.    Governing Law; Jurisdiction; Waiver of Jury Trial.

(a)    This Award Agreement and all claims, causes of action or proceedings
(whether in contract, in tort, at law or otherwise) that may be based upon,
arise out of or relate to this Award Agreement shall be governed by the internal
laws of the State of Delaware, excluding any conflicts or choice-of-law rule or
principle that might otherwise refer construction or interpretation of the Award
Agreement to the substantive law of another jurisdiction. Each party to this
Award Agreement agrees that it shall bring all claims, causes of action and
proceedings (whether in contract, in tort, at law or otherwise) that may be
based upon, arise out of or be related to the Award Agreement exclusively in the
Delaware Court of Chancery or, in the event (but only in the event) that such
court does not have subject-matter jurisdiction over such claim, cause of action
or proceeding, exclusively in the United States District Court for the District
of Delaware (the “Chosen Court”) and hereby (i) irrevocably submits to the
exclusive jurisdiction of the Chosen Court, (ii) waives any objection to laying
venue in any such proceeding in the Chosen Court, (iii) waives any objection
that the Chosen Court is an inconvenient forum or does not have jurisdiction
over any party and (iv) agrees that service of process upon such party in any
such claim or cause of action shall be effective if notice is given in
accordance with this Award Agreement.

(b)    EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES ALL RIGHT TO A TRIAL BY
JURY IN ANY CLAIM OR CAUSE OF ACTION (WHETHER IN CONTRACT, IN TORT, AT LAW OR
OTHERWISE) INSTITUTED BY OR AGAINST SUCH PARTY IN RESPECT OF ITS, HIS OR HER
OBLIGATIONS HEREUNDER.

15.    Award Subject to Plan.  By entering into this Award Agreement the
Participant agrees and acknowledges that the Participant has received and read a
copy of the Plan. The Award is subject to the Plan. The terms and provisions of
the Plan as it may be amended from time to time are hereby incorporated herein
by reference. In the event of a conflict between any term or provision contained
herein and a term or provision of the Plan, the applicable terms and provisions
of the Plan will govern and prevail. Capitalized terms not otherwise defined
herein shall have the same meanings as in the Plan.

16.    No Guarantees Regarding Tax Treatment.  The Participant shall be
responsible for all taxes with respect to the Award. The Committee and the
Company make no guarantees regarding the tax treatment of the Award.

17.    Amendment.  The Committee may amend or alter this Award Agreement and the
RSUs granted hereunder at any time, subject to the terms of the Plan.

 

RSU Agreement – [●]

Page 5 of 7



--------------------------------------------------------------------------------

18.    Signature in Counterparts.  This Award Agreement may be signed in
counterparts, manually or electronically, and each of which will be an original,
with the same effect as if the signatures to each were upon the same instrument.

19.    Electronic Signature and Delivery.  This Award Agreement may be accepted
by return signature or by electronic confirmation. Each party agrees that the
electronic signatures, whether digital or encrypted, of the parties included in
this Award Agreement are intended to authenticate this writing and to have the
same force and effect as manual signatures. Delivery of a copy of this Award
Agreement or any other document contemplated hereby bearing an original or
electronic signature by facsimile transmission (whether directly from one
facsimile device to another by means of a dial-up connection or whether mediated
by the worldwide web), by electronic mail in “portable document format” (“.pdf”)
form, or by any other electronic means intended to preserve the original graphic
and pictorial appearance of a document, will have the same effect as physical
delivery of the paper document bearing an original or electronic signature.

20.    Severability.  The provisions of this Award Agreement are severable and
if any one or more provisions are determined to be illegal or otherwise
unenforceable, in whole or in part, the remaining provisions shall nevertheless
be binding and enforceable.

[signature page follows]

 

RSU Agreement – [●]

Page 6 of 7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company and the Participant have executed this
Restricted Stock Unit Agreement as of the date first set forth above.

 

PARTICIPANT By:      

[●]

 

DAVE & BUSTER’S ENTERTAINMENT, INC.

By:    

Name:     Title:    

 

RSU Agreement – [●]

Page 7 of 7